Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 01/07/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 73-76 directed to Groups II-IV non-elected without traverse.  Accordingly, claims 73-76 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Cisar on March 25, 2021.
The application has been amended as follows: 

The Title has been amended as follows:
Multivalent and Multispecific DR5-Binding Fusion Proteins and Methods of Treating Neoplasms

	The abstract is amended as follows:
In line 2, after “(TNFRSF)”, --and methods of treatment-- is added. 

Claims 73-76 have been cancelled.

The specification is amended by adding the following paragraph at page 1 after the “Related Applications” section and before the “Field of the Invention” section and renumbering the remaining paragraphs accordingly:

[0002]		The contents of the text file named “2019-04-18_01202-0003-01 US_ Sequence_Listing.txt”, which was created on April 18, 2019, and is 210,260 bytes in size, are hereby incorporated by reference in their entirety.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The elected claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0326256 A1 (cited in the IDS filed 4/18/19) in Example 7 teaches that an anti-TRAIL-R VHH tetramer strongly induced apoptosis and caused aggregation of TRAIL-R2 (a.k.a., DR5) compared to monomer or dimer TRAIL-R VHHs. The VHH tetramer was made by linking four anti-TRAIL-R VHH monomers with three (GGSGG)2 linkers between. The CDR sequences are not the same as the instant claims, so the reference does not anticipate the claimed invention.
Vincke et al. (J. Biol. Chem, 284:3273-3284, 2009, cited in the IDS filed 4/18/19) teaches a humanized VHH antibody and universal humanized nanobody scaffold that can be used with CDRs grafted from a different VHH. This reference is made of record to show the state of the art as it relates to VHH framework regions and humanization of VHH antibodies.
Huet et al. (mAh, 6(6):1560-1570, 2014, cited in the IDS filed 4/18/19) and Huet et al. (Canc. Res. 72(8):Suppl. Abstract 3853, Apr. 2012) teach multivalent VHH-comprising polypeptides (e.g., Huet et al., 2012, teaching nanobody TAS266) which bind DR5 and in which the VHHs are linked by (Gly4Ser)7 linkers as seen in the Supplemental Material, “Nanobody Generation and Humanization” (see also [0011] of the instant disclosure). The sequences of the VHH CDRs are not disclosed so the references cannot anticipate the claimed invention. However, see Garcia-Martinez et al. (2021) below.  
US Patent 9,120,855 B2 (cited in the IDS filed 4/18/19) shares inventors/authors in common with Huet et al. (supra) and teaches DR5-binding receptors, including nanobodies binding DR5 products, wherein (Gly3Ser)n linkers are used to link binding regions (col. 13). However, the CDR sequences are not the same as those of the instantly claimed DR5BD. Therefore, the patent does not anticipate the instant invention (see CDR3 of SEQ ID NO:63-68 (col. 19) of the patent compared to SEQ ID NO: 130 of the instant claims). This patent discloses the same subject matter as WO 2011/098520 (cited in the IDS filed 4/18/19). Neither publication anticipates or makes obvious the instant invention. 
Garcia-Martinez et al. (Mol. Canc. Ther. 20(1): 96-108, 2021, p. 97, col. 1, second paragraph) discloses that the TAS266 tetrameric nanobody was produced as described in WO 2011/098520 (SEQ ID NO:32). The CDR sequences of the TAS266 sequence are not the same as the claimed VHH polypeptide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646